

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.
 
DOCUMENT SECURITY SYSTEMS, INC.
 
WARRANT
 
Warrant No. B-1
 
Dated: June 16, 2006
 
Document Security Systems, a New York corporation (the "Company"), hereby
certifies that, for value received, International Barcode Corporation, a
Delaware corporation, dba Barcode Technology, or its registered assigns (the
"Holder"), is entitled to purchase from the Company up to a total of 500,000
shares of the common stock, par value $0.02 per share (the "Common Stock”) of
the Company (each such share, a “Warrant Share" and all such shares, the
"Warrant Shares") at an exercise price equal to $10.00 per share (as adjusted as
provided in Section 8, the “Exercise Price"); subject, however, to the
provisions and upon the terms and conditions set forth in this Warrant (the
"Warrant"). This expires at 6.00 PM (Eastern Time) on June 16, 2007 (the
“Expiration Date").
 
1.  Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.


2.  Registration of Transfers. This Warrant may not be sold, transferred or
assigned by the Holder, without the prior written consent of the Company, which
will not be unreasonably withheld or delayed. The Company shall register any
transfer of any portion of this Warrant made in accordance with the terms hereof
in the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Company (or to the
warrant transfer agent for the Company, if any) at its address specified herein.
Upon any such permitted registration of transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
"New Warrant"), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.


 
 

--------------------------------------------------------------------------------

 
3.  Exercise and Duration of Warrants.
 
(a) This Warrant shall become exercisable by the registered Holder as follows:




Date
Warrants to become exercisable
June 30, 2006
125,000
September 16, 2006
125,000
December 16, 2006
125,000
March 16, 2007
125,000
Total Warrants
500,000



At 6:30PM, New York City time on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.
Notwithstanding anything to the contrary herein, if a registration statement has
been filed relating to the Warrant Shares prior to the Expiration Date, the
Expiration Date shall be extended for each day following the proposed effective
date that the registration statement is not effective.


(b) Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the "Exercise Notice"),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised in
immediately available funds or bank check, and the date such items are sent to
the Company (as determined in accordance with the notice provisions hereof) is
an "Exercise Date." The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder, provided, as a condition of
the Company effecting such exercise, Holder complies with any requests the
Company may make pursuant to Section 6 (relating to lost, stolen or destroyed
warrants) herein. Execution and giving of the Exercise Notice shall have the
same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.


 
 

--------------------------------------------------------------------------------

 
4. Delivery of Warrant Shares. 


(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Business Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares upon such exercise, free of restrictive legends unless a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective and the Warrant Shares are
not freely transferable without volume restrictions pursuant to Rule 144(k)
under the Securities Act and such issuance shall be promptly recorded in the
Company's share registry. The Holder, or any Person so designated by the Holder
to receive Warrant Shares, shall be deemed to have become holder of record of
such Warrant Shares as of the Exercise Date. For purposes of this Agreement,
Business Days shall mean any day on which Banks in New York State are open for
business.
 
(b) Upon surrender of this Warrant following one or more partial exercises, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.


(c) The Company's obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other Person of any obligation to the
Company, excluding breach of this Warrant. Nothing herein shall limit a Holder's
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.


5.  Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.


6. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft, or destruction and customary
and reasonable bond or indemnity, if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.


 
 

--------------------------------------------------------------------------------

 
7. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 8, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.


8.  Certain Adjustments. The Exercise Price and number of Warrant Shares upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8.
 
(a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.


(b)  Fundamental Transactions. If, at any time while this Warrant is outstanding
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 8(a)
above) (a "Fundamental Transaction"), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the "Alternate Consideration").
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction.


 
 

--------------------------------------------------------------------------------

 
(c)  Number of Warrant Shares. Simultaneously with any adjustments to the
Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.


(d) Calculations. All calculations under this Section 8 shall be made to the
nearest cent or the nearest 11100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock. The number of
shares of Common Stock outstanding at any given time shall in addition to issued
and outstanding shares of Common Stock include all shares of Common Stock
issuable upon exercise, conversion or exchange of any Convertible Securities. In
calculating the offering price in connection with Convertible Securities, the
price per share of Common Stock issuable upon conversion or exchange shall be
determined by dividing (x) the total amount received by the Company as
consideration for the issue or sale of such Convertible Securities, plus the
aggregate amount of consideration, if any, payable to the Company upon the
conversion or exchange thereof, by (y) the total number of shares of Common
Stock upon the conversion or exchange of all such Convertible Securities.
 
(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 8, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities upon exercise of
this Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is based.
 
(f) Notice of Corporate Events. If the Company authorizes or approves, enters
into any agreement comtemplating or solicits stockholder approval for (i) any
merger or consolidation of the Company with or into another Person, (ii) sale of
all or substantially all of the Company's assets in one or a series or related
transaction, (iii) a tender offer or exchange offer pursuant to which holders of
Common Stock are permitted to tender or exchange their share for other
securities, cash or property (iv) the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such
transaction, at least thirty (30) calendar days prior to the applicable record
or effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.
 
 
 

--------------------------------------------------------------------------------

 
(g)  Fractional Shares. The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
 
10.  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder (including without limitation any Exercise
Notice) shall be in writing and shall be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (local time of the recipient) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in tlns Section on a
day that is not a Business Day or later than 6:30 p.m. (local time of the
recipient) on any Business Day, (c) the Business Day (or second Business Day in
the case of a recipient outside the United States) following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The addresses
for such notices or communications shall be:
 
 
Document Security Systems, Inc.
28 E Main. St, Ste. 1525
Rochester, NY 14614
 
International Barcode Corporation
257 Park Ave South
7th Floor
New York, NY 10010



 
11.  No Voting or Dividend Right. Except as otherwise expressly provided herein,
nothing contained in this Warrant shall be construed as conferring upon Holder
the right to vote or consent or to receive notice as a shareholder of the
Company or any other matters or any rights whatsoever as a shareholder of the
Company.
 
12.  Miscellaneous.
 
(a) Nothing in this Warrant shall be construed to give to any Person other than
the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 


(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
(c)  Governing Law: Venue; Waiver of Trial. All questions concerning the
construction, validity, enforcement and interpretation of this warrant shall be
governed by and construed and enforced in accordance with the laws of the state
of New York. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the city of Rochester, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury.
 
(d)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


 
 

--------------------------------------------------------------------------------

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

       
DOCUMENT SECURITY SYSTEMS, INC.
 
   
   
  Date:  By:   /s/ Patrick White  

--------------------------------------------------------------------------------

Name: Patrick White
Title: Chief Executive Officer
  Title 

 
 
 
 

--------------------------------------------------------------------------------

 

FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To: Document Security Systems, Inc.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Document Security Systems, Inc., a New York corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.
 

1.   
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

2.   
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 

3.   
The Holder shall pay the sum of $___________ to the Company in accordance with
the terms of this Warrant.

 

4.   
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

5.   
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 

       Date: ___ Name of Holder:  
 
   
   
(Print)
        By:       Name:    Title:        
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 
 
 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Document Security Systems, Inc.
to which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Document Security Systems, Inc. with full
power of substitution in the premises.
 

       
Dated: ______________________, _____
           
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
       
Address of Transferee
                   
In the presence of:
           



 
 
 

--------------------------------------------------------------------------------

 



